Citation Nr: 0329284
Decision Date: 10/27/03	Archive Date: 02/11/04

Citation Nr: 0329284	
Decision Date: 10/27/03    Archive Date: 11/05/03

DOCKET NO.  94-19 256	)	DATE OCT 27 2003
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for hearing loss.  




REPRESENTATION

Appellant represented by:	Debra M. Rabin, Attorney




ATTORNEY FOR THE BOARD

William W. Berg



VACATUR

On February 11, 2003, the Board of Veterans' Appeals (Board) 
entered a decision in this appeal denying the benefit sought.  
In a Motion for Reconsideration dated the following month, 
the attorney-representative noted that in denying entitlement 
to service connection for bilateral hearing loss, the Board 
stated that the veteran had failed to report for a VA 
examination scheduled in late October 2002 in connection with 
his claim.   The record indicates that the notice to report 
for the October 2002 VA audiology evaluation was sent to an 
incorrect address and that the veteran was therefore unaware 
of the scheduled examination.  The record further indicates 
that the Board had his correct address, to which it sent 
correspondence dated October 17, 2002, informing him that the 
Board had requested that the VA Medical Center, Memphis, 
Tennessee, schedule him for an examination.  The Board also 
informed the veteran that he would be notified by the Medical 
Center when and where to report for the examination.  It is 
apparent that the veteran did not receive notice of the time 
and place of the examination scheduled in conjunction with 
this appeal.  

Accordingly, the Board will vacate the February 11, 2003, 
decision in this appeal pursuant to 38 C.F.R. § 20.904 (2003) 
in order to ensure due process and provide the veteran with 
an opportunity to undergo a VA audiology evaluation in this 
case.  The attorney-representative's Motion for 
Reconsideration is rendered moot by the action taken herein.  


ORDER

The Board decision of February 11, 2003, in the above-
captioned appeal is vacated.  


REMAND

In view of the Board's action above, it is necessary to 
remand this case in order to schedule the veteran for another 
VA audiology evaluation.  Notification must be sent to the 
veteran's latest address of record, which, according to his 
attorney-representative and other documents of record is:  
[redacted], AR  [redacted].  

The record also shows that the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096, became 
effective during the pendency of this appeal and that the 
veteran has not been notified of his rights and 
responsibilities in the claims process, pursuant to the VCAA.  
The RO should ensure that he is so notified, taking into 
account the recent decision of the United States Court of 
Appeals for the Federal Circuit invalidating the 30-day time 
limit set forth in 38 C.F.R. § 3.159(b)(1) (2003), for 
responding to VA requests to claimants for evidence and 
information in support their claims.  The Federal Circuit 
held that the 30-day time limit was incompatible with the 
statute under which it was promulgated.  The Federal Circuit 
stated:  

We reject the government's arguments 
and conclude that the thirty-day time 
limitation contained in the challenged 
regulation is an unreasonable exercise of 
VA's discretion.  We recognize that the 
plain language of [38 U.S.C.] § 5103(b) 
only prohibits VA from paying any benefit 
based on a claim application if 
information or evidence requested is not 
received within one year of the notice.  
While there may be a technical argument 
that the challenged regulation may not 
directly contradict § 5103(b)(1) on its 
face, we conclude that this regulation is 
not a reasonable implementation of 
congressional intent expressed in the 
plain language of the statute.  The 
statute is clearly intended to provide 
claimants with one year to submit the 
requested evidence.  

. . . .

The issue with respect to the one-
year and thirty-day time frames, however, 
arises solely with regard to a notice to 
a claimant "of any information, and any 
medical or lay evidence, not previously 
provided to the Secretary that is 
necessary to substantiate a claim."  38 
U.S.C. § 5103(a) (emphasis added).  
Stated another way, statutory provision § 
5103(a), and therefore regulatory 
provision § 3.159, apply only when a 
claim cannot be granted in the absence of 
additional necessary information 
described in the notice.  To the extent 
that some new circumstance obviates the 
need for the additional information 
requested, we presume the notice would 
immediately be retracted and the benefit 
awarded.  Otherwise, § 5103(a)(1) clearly 
establishes one year as an outer limit 
for a claimant to submit the additional 
necessary information or evidence.  
Disabled Am. Veterans v. Sec'y of 
Veterans Affairs, 327 F.3d 1339, 1348 
(Fed. Cir. 2003) ("the DAV case").  
Thus, the question is whether a premature 
denial of a claim, short of one year, 
with the promise to reopen reasonably 
satisfies the one-year requirement.  We 
hold that it does not.  

Paralyzed Veterans of America v. Sec'y of Veterans Affairs, 
Nos. 02-7007, 
-7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003).  

In view of the foregoing, this case is REMANDED for the 
following action:  

1.  The RO should advise the veteran of 
his rights and responsibilities under the 
VCAA.  The RO's notice should comply with 
the notification requirements of 38 
U.S.C.A. § 5103(a) with respect to any 
pending claim.    The RO should inform 
the veteran that any evidence and 
information submitted by him in response 
to VA's request must be received within 
one year of the date of the letter and 
that the veteran should inform the RO if 
he desires to waive the one-year period 
for response.  

2.  The veteran should be afforded a VA 
audiology evaluation in order to 
determine the nature and extent of any 
current hearing loss.  The examiner is 
requested to review the claims file and 
render an opinion as to whether it is at 
least as likely as not (that is, whether 
there is a 50 percent probability) that 
any current hearing loss is attributable 
to noise exposure during the veteran's 
active service, to include as a "cannon 
crewman."  Any conclusion or opinion 
should be accompanied by a rationale.  

3.  The RO is requested to ensure that 
the veteran is informed of any 
examination scheduled in conjunction with 
this appeal at his latest address of 
record.  The claims file indicates that 
his latest address of record is:  193 CR 
772, Jonesboro, AR  72401.  

4.  Following any further indicated 
development, the RO should review the 
record and readjudicate the issue 
currently on appeal.  If the benefit 
sought on appeal is not granted to the 
satisfaction of the veteran, a 
supplemental statement of the case should 
be issued and the veteran and his 
attorney-representative provided with an 
appropriate opportunity to respond.  

Thereafter, the case should be returned to the Board, if 
otherwise in order.  The Board intimates no opinion as to the 
ultimate outcome of this case.  The veteran need take no 
action until otherwise notified.  However, he has the right 
to submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  



	                  
_________________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  


Citation Nr: 0302569	
Decision Date: 02/11/03    Archive Date: 02/19/03

DOCKET NO.  94-19 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	Debra M. Rabin, Attorney


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel




INTRODUCTION

The appellant was a member of the Arkansas Army National 
Guard during the period from 1976 to 1992.  He had verified 
active duty for training (ACDUTRA) from June 1976 to August 
1976, and for periods of 1987, 1988, 1989 and 1990.  He had 
other active duty for training for periods ranging in length 
of time from 15 days to 41 days during most years between 
1977 and 1989; the exact dates of such ACDUTRA have not been 
verified for the years prior to 1987.  He also had periodic 
inactive duty training (INACDUTRA) between 1976 to 1990.

This case first came before the Board of Veterans' Appeals 
(Board) from a decision rendered in August 1993 by the North 
Little Rock, Arkansas, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  In March 1996 and December 1997, 
the Board remanded this case to the RO for additional 
development.  The Board denied the claim in an April 2000 
decision.  The appellant thereafter appealed the decision to 
the United States Court of Appeals for Veterans Claim 
(Court).

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA) of 2000.  106 P.L. 475, 
114 Stat. 2096 (2000).  In pertinent part, this law redefined 
VA's notice and duty to assist requirements.  See 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107 (West Supp. 2001).  See also 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2002).  In 
December 2000, VA filed an unopposed Motion for Remand and to 
Stay Proceedings to allow the Board consider the claim under 
the revised laws.  See Karnas v. Derwinski, 1 Vet. App. 308 
(1991) (where the law or regulation changes during an appeal, 
VA must consider both the old and the new versions and apply 
the version most favorable to the claimant).  On December 22, 
2000, the Court vacated the Board's April 2000 decision for 
reconsideration of the claim.

Thereafter, the Board deferred adjudication of the claim 
pending further development pursuant to 38 C.F.R. 
§ 19.9(a)(2).  The development has been completed, the Board 
is prepared to issue a decision at this time.


FINDING OF FACT

There is no competent medical evidence establishing that the 
appellant's bilateral hearing loss was incurred in or 
aggravated by during a period of ACDUTRA or due to injury 
incurred or aggravated during a period of INACDUTRA.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 101(2), 101(24), 1110, 1131 
(West 1991); 38 U.S.C.A. § 5107(b) (West Supp. 2001); 
38 C.F.R. §§ 3.6, 3.385 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As noted in the Introduction, the provisions of the VCAA 
became effective during the pendency of this appeal.  Among 
other things, this law requires VA to notify a claimant of 
the information and evidence necessary to substantiate a 
claim and includes other notice and duty to assist 
provisions.  See 38 U.S.C. §§ 5102, 5103, 5103A, and 5107 
(West Supp. 2001).  VA has enacted regulations to implement 
the provisions of the VCAA.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2002).  The Court vacated the 
Board's April 2000 decision and remanded the claim for 
consideration of the VCAA.

The Court has emphasized that the provisions of the VCAA 
impose new notice requirements on the part of VA.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Specifically, VA has a duty to notify a claimant (and his 
representative) of any information, whether medical or lay 
evidence or otherwise, not previously provided to VA that is 
necessary to substantiate a claim.  38 U.S.C.A. § 5103 (West 
Supp. 2001).  As part of that notice, VA shall indicate which 
portion of that information and evidence, if any, is to be 
provided by the claimant and which portion, if any, VA will 
attempt to obtain on behalf of the claimant.  Id.  

In a letter dated April 16, 1993, the RO sent the appellant a 
letter advising him of the types of evidence and information 
necessary to substantiate his claim.  In a VA Form 21-4138 
filing received in May 1993, the appellant indicated that he 
had forwarded all evidence in his possession which included 
audiograms conducted by the Army National Guard and the 
Forrest City Arkansas Clinic.  In a Statement of the Case 
(SOC) dated September 1993, the RO notified the appellant of 
the evidence obtained and reviewed in denying his claim, the 
adjudicate actions conducted by VA and the Reasons and Bases 
for denying his claim.  Specifically, the RO notified the 
appellant that the dispositive issue on appeal was whether 
hearing loss was incurred during a period of ACDUTRA or 
whether he incurred an injury to the ears during a period of 
INACDUTRA.  In a Supplemental Statement of the Case (SSOC) 
dated May 1997, the RO informed the appellant that VA had 
assumed responsibility for verifying his periods of ACDUTRA 
and INACDUTRA and had provided him VA examination.  A 
December 1999 SSOC and April 2000 Board decision also advised 
the appellant of the evidence obtained and reviewed in 
denying his claim and the Reasons and Bases for denying his 
claim.  In a Form 21-4138 filing received in February 2000, 
the appellant indicated that he had no further evidence to 
submit in support of his claim.  By letter dated October 17, 
2002, the Board notified the appellant that VA was 
undertaking to schedule him for examination in order 
substantiate his claim, and that his failure to report could 
result in a denial of his claim.  On this record, the Board 
finds that the notice requirements of 38 U.S.C.A. § 5103 have 
been satisfied.

The provisions of 38 U.S.C.A. § 5103A require VA to make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  In this case, VA has 
undertaken exhaustive efforts to obtain the appellant's 
military and personnel records by contact and communication 
with state and federal agencies, and all available records 
have been obtained.  VA has, through Board remand and letters 
from both the Board and the RO, requested the appellant to 
identify all records necessary to substantiate his claim.  As 
indicated above, the RO has advised the appellant of the 
evidence obtained and reviewed in deciding his claim 
throughout the appeals process by means of an SOC and SSOC's.  
In a VA Form 21-4138 filing received in May 1993, the 
appellant indicated that he had forwarded all evidence in his 
possession which included audiograms conducted by the Army 
National Guard and the Forrest City Arkansas Clinic.  In a VA 
Form 21-4138 filing received in January 2000, the appellant 
indicated that he had no further evidence to submit in 
support of his claim.  By letters dated March 15, 2001 and 
March 5, 2002, the appellant's counsel was contacted and 
advised to submit any further evidence in support of the 
claim directly to the Board.  Therefore, the Board must 
conclude that all pertinent evidence has been obtained in 
this case.

The provisions of 38 U.S.C.A. § 5103A(d) require VA to obtain 
medical examination or opinion if necessary to make a 
decision on the claim.  On October 17, 2002, the Board 
notified the appellant that VA was scheduling him for VA 
examination, and that his failure to report could result in 
denial of his claim pursuant to 38 C.F.R. § 3.655.  At that 
time, he was advised of rescheduling procedures, and provided 
examples of good cause for missing his examination.  His VA 
examination, which was scheduled on October 28, 2002, was 
cancelled due to his failure to report.  He did not request 
rescheduling, and has not offered good cause for his failure 
to report.  The Board, therefore, finds that no further duty 
under 38 U.S.C.A. § 5103A(d) exists.  38 C.F.R. § 3.655(b) 
(2002).  See generally Wamhoff v. Brown, 8 Vet. App. 517 
(1996).  Based upon the above, the Board finds that, absent 
the appellant's cooperation, no reasonable possibility exists 
that any further assistance is capable of substantiating the 
claim.

Service connection is established for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, during 
periods of active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991).  Under VA regulations, impaired hearing is 
considered a disability when the auditory threshold in any of 
the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (2002).

The term "veteran" means a person who served in the active 
military, naval, or air service, and who was discharged or 
released therefrom under conditions other than dishonorable.  
38 U.S.C.A. § 101(2) (West 1991).  Active military, naval, or 
air service includes active duty, any period of ACDUTRA 
during which the individual concerned was disabled or died 
from a disease or injury incurred or aggravated in the line 
of duty, and any period of INACDUTRA during which the 
individual was disabled or died from an injury incurred or 
aggravated in the line of duty.  38 U.S.C.A. § 101(24) (West 
1991); 38 C.F.R. § 3.6(a) (2002).  ACDUTRA includes full-time 
duty performed by members of the National Guard of any State.  
38 C.F.R. § 3.6(c)(3) (2002).

The claimant bears the burden to present and support a claim 
of benefits.  38 U.S.C.A. § 5107(a) (West Supp. 2001).  In 
evaluating service connection claims, the Board shall 
consider all information and lay and medical evidence of 
record.  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the Board shall give the benefit 
of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 
Supp. 2001).  The new regulatory provisions promulgated by VA 
includes the following definition of competency of evidence: 

"(1)  Competent medical evidence means 
evidence provided by a person who is 
qualified through education, training, or 
experience to offer medical diagnoses, 
statements, or opinions.  Competent medical 
evidence may also mean statements conveying 
sound medical principles found in medical 
treatises.  It would also include statements 
contained in authoritative writings such as 
medical and scientific articles and research 
reports or analyses.
(2)  Competent lay evidence means any 
evidence not requiring that the proponent 
have specialized education, training, or 
experience.  Lay evidence is competent if it 
is provided by a person who has knowledge of 
facts or circumstances and conveys matters 
that can be observed and described by a lay 
person."

38 C.F.R. §3.159 (2002).

The appellant's March 1997 audiometry examination does show 
the presence of bilateral hearing loss per VA standards.  In 
this respect, this examination demonstrates an auditory 
threshold of 55 decibels at 3000 Hertz in the right ear, and 
an auditory threshold of 40 decibels at 4000 Hertz in the 
left ear.  Thus, the dispositive issue on appeal concerns 
whether the appellant's bilateral hearing loss was incurred 
in or aggravated by during a period of ACDUTRA or due to 
injury incurred or aggravated during a period of INACDUTRA.

The record establishes that the appellant's bilateral hearing 
loss was present during the course of his reserve obligation 
with the Army National Guard.  For instance, a November 1988 
indicated a diagnosis of high frequency hearing loss with an 
auditory threshold of 50 decibels at 3000 Hertz in the right 
ear, and an auditory threshold of 65 decibels at 4000 Hertz 
in the left ear.  His personnel records reveal military 
occupational specialties which included fire support 
specialist, cannon crewman and vehicle mechanic.  There is no 
competent evidence, however, establishing or even suggesting 
that the appellant's bilateral hearing loss was incurred in 
or aggravated by a period of ACDUTRA or due to injury 
incurred during a period of INACDUTRA.  

In this case, the appellant has indicated his opinion that 
his bilateral hearing loss was incurred in or aggravated by a 
period of ACDUTRA or due to injury incurred during a period 
of INACDUTRA.  His report of noise exposure during a period 
of ACDUTRA and/or INACDUTRA as the cause of his bilateral 
hearing loss disability, in and of itself, does not 
constitute competent medical evidence of a nexus.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. §3.159 
(2002).  VA offered to attempt to obtain such competent 
evidence, in the form of an opinion from a qualified VA 
audiologist, but the appellant failed to report for VA 
examination.  Based upon the above, the Board finds that 
there is no competent medical evidence establishing that the 
appellant's bilateral hearing loss was incurred in or 
aggravated by during a period of ACDUTRA or due to injury 
incurred or aggravated during a period of INACDUTRA.  There 
is no doubt to be resolved in the appellant's favor.  
38 U.S.C.A. § 5107(b) (West Supp. 2001).  Accordingly, the 
Board must deny the claim for service connection for 
bilateral hearing loss.


ORDER

Service connection for bilateral hearing loss is denied.



		
	C.W. Symanski
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

